UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6649



CONRAD R. GAINES, JR.,

                                             Petitioner - Appellant,

          versus


THOMAS R. CORCORAN; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-97-3964-AW)


Submitted:   July 22, 1998                 Decided:   August 10, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Conrad R. Gaines, Jr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Regina Hollins Lewis, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). The district court dismissed Appellant’s § 2254

petition as untimely pursuant to 28 U.S.C.A. § 2244(d) (West Supp.

1998). We need not decide whether the district court properly found

that Appellant’s second state habeas petition did not constitute a

proper filing under § 2244(d). Even assuming Appellant’s state

habeas petition was properly filed, his federal habeas petition is

still untimely.

     After Appellant filed his second state habeas petition on

February 26, 1997, he had at most fifty-seven days remaining in the

one-year statute of limitations period under § 2244(d). Conse-

quently, when the state court denied his state habeas petition on

September 5, 1997, Appellant had until November 3, 1997 (fifty-

seven days), to file his federal habeas petition. Because Appellant

did not seek federal habeas review until November 24, 1997, we find

his § 2254 petition untimely.

     Accordingly, we deny a certificate of appealability and dis-

miss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED


                                2